vidal suriel petitioner v commissioner of internal revenue respondent docket no filed date p’s wholly owned s_corporation v claimed deductions for unpaid obligations both principal and interest owed into the tobacco master settlement agreement msa fund which is a qualified_settlement_fund under sec_468b r dis- allowed the deductions on the basis that economic perform- ance did not occur until payment was actually made into the msa fund pursuant to sec_1_468b-3 income_tax regs under sec_1366 r made adjustments to p’s individual income_tax returns and determined deficiencies in p’s income_tax held v is not entitled to deductions for unpaid msa obligations because economic_performance does not occur until the obligations are actually paid see sec_1_468b-3 income_tax regs held further because the special rules gov- erning qualified settlement funds do not differentiate between interest and principal we afford them equal treatment held further we sustain r’s deficiency determinations edward t yevoli paul d turner and joey m lampert for petitioner robert m ratchford and jeffrey b fienberg for respondent goeke judge respondent determined deficiencies in peti- tioner’s federal_income_tax as follows year deficiency dollar_figure big_number respondent’s determinations of tax deficiencies result from adjustments made following respondent’s examination of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports returns of vibo corp d b a general tobacco inc vibo an s_corporation because pursuant to sec_1366 all of the deductions and losses of vibo properly passed through to petitioner as the sole shareholder during each of the tax years in issue the issues in dispute concern vibo’s accrual of unpaid obligations incurred when it settled with states the dis- trict of columbia the commonwealth of puerto rico and u s territories collectively settling states by entering into the tobacco master settlement agreement msa after respondent’s concession the issues for decision are whether vibo properly deducted its msa payment obligations under sec_461 before those obligations were actually paid into the msa escrow account established at citibank we hold that it did not whether accrued interest owed into a qualified settle- ment fund is deductible in the tax_year before actual pay- ment is made we hold that it is not and whether adjustments to income or tax should be made with respect to petitioner’s and form sec_1040 u s individual_income_tax_return as a result of the adjustments made to vibo’s forms 1120s u s income_tax return for an s_corporation we hold that they should be made findings_of_fact some of the facts have been stipulated for trial under rule the stipulation of facts and the attached exhibits are incorporated by this reference and are found accordingly general tobacco inc is another subch s_corporation wholly owned by petitioner during the years in issue that was incorporated in the state of florida on date because general tobacco is the d b a name of vibo and the parties use these two names interchangeably we will refer to them collectively as vibo throughout this opinion to alleviate any confu- sion unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule ref- erences are to the tax_court rules_of_practice and procedure respondent concedes that petitioner reasonably and in good_faith relied upon tax professionals in reporting vibo’s deductions of dollar_figure for the tax_year and thus is not liable for any accuracy-related_penalty under sec_6662 respondent did not determine a sec_6662 penalty for the tax_year verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner i background respondent mailed a notice_of_deficiency to petitioner on date petitioner timely filed his petition with this court on date at the time the petition was filed petitioner was a resident of miami florida the parties have stipulated that venue for purposes of an appeal is in the court_of_appeals for the eleventh circuit a vibo vibo a florida corporation began to sell cigarettes in the united_states in during vibo was taxed under subchapter_s and wholly owned by petitioner vibo was an accrual_method taxpayer during the tax years for each of the tax years in issue vibo filed a form_1120s during the tax years at issue vibo did not own any cigarette manufacturing or packaging equipment b protabaco productora tabacalera de colombia s a protabaco a colombian company is unrelated to petitioner by ownership during the tax years in issue protabaco was in the business of manufacturing tobacco_products during the tax years in issue protabaco was the fabricator of vibo’s cigarettes as part of its entry into the msa vibo entered into an exclusive manufacturing and distribution agreement with protabaco whereby vibo appointed protabaco as its exclusive manufac- turer and protabaco appointed vibo its exclusive importer ii tobacco master settlement agreement msa a background before the msa was executed various states either had commenced or were expected to commence litigation in order to assert claims for monetary equitable and injunctive relief against certain tobacco product manufacturers and other defendants for damages under state laws relief and dam- ages were sought under state laws such as consumer protec- tion or antitrust in order to further the states’ policies regarding public health including policies to reduce smoking by youth the central purpose of the msa was to reduce smoking-particularly youth smoking-in the united_states verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports on date the msa execution date four tobacco product manufacturers tpms entered into the msa with representatives the naag from the settling states the four manufacturers were brown williamson tobacco corp lorillard tobacco co phillip morris inc and r j reynolds tobacco co the settling states included states the district of columbia the commonwealth of puerto rico and u s territories a tpm as defined in the msa is an entity that after the msa execution date directly and not exclusively through any affiliate manufactures cigarettes anywhere that such manufacturer intends to be sold in the states including cigarettes intended to be sold in the states through an importer is the first purchaser anywhere for resale in the states of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the states or becomes a successor of an entity described in subsection or above amendment no amendment to the msa provides in addition and in consideration for the above vibo shall be considered to be a tpm and a participating manufacturer and protabaco shall not be considered to be a tpm a participating manufacturer as defined in the msa is a tpm that is or becomes a signatory to the msa provided that in the case of a tpm that is not an original partici- pating manufacturer opm ie in vibo’s case that tpm is bound by the msa in all settling states in which the msa binds opms and in the case of a tpm that signs the msa after the msa execution date ie also in vibo’s case that tpm within a reasonable_time after signing the msa makes any payments that it would have been obligated to make in the intervening period had it been a signatory as of the msa execution date under the msa the settling states released a partici- pating manufacturer from all past and future tobacco-related claims that the states might have against that company when the participating manufacturer became a signatory to the national association of attorneys general naag is an associa- tion of u s attorneys general whose tobacco project’s mission is to support the states in enforcing defending and administering the msa verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner the msa the msa specifies two types of participating manufacturers an opm and a subsequent participating manufacturer spm the opms consisted of the four tpms discussed supra that signed the msa on the msa execution date an spm is a tpm other than an opm that is a participating manufacturer and is a signatory to the msa regardless of when that tpm became a signatory to the msa in consideration for the released claims the participating manufacturers were required to make msa payments to the settling states in order to promote educational programs tai- lored to preventing smoking and to compensating the states for healthcare costs incurred from the effects of smoking and tobacco use both the released claims and the msa payments will be discussed in turn b released claims section xviii d of the msa provides all payments to be made by the participating manufacturers pursuant to this agreement are in settlement of all of the settling states’ antitrust consumer protection common_law negligence statutory common_law and equitable claims for monetary restitutionary equitable and injunctive relief alleged by the settling states with respect to the year of payment or earlier years c msa payments section ix a of the msa titled payments provides that all payments made pursuant to the msa except those not at issue in this case shall be made into escrow pursuant to the escrow agreement the second and third sentences of section of the escrow agreement provide the escrow established pursuant to this escrow agreement is intended to be treated as a qualified_settlement_fund for federal tax purposes pursuant to sec_1_468b-1 the escrow agent shall comply with all applicable tax filing payment and reporting requirements including without limitation those imposed under sec_1_468b the opms and spms are required under the msa to make their payments to the settling states into an escrow fund the parties stipulate that the msa escrow fund is a qualified_settlement_fund under sec_1_468b-1 income_tax regs verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports the escrow fund was established with citibank n a which served as the escrow agent iii pre-msa tobacco manufacturers that do not join the msa are known as nonparticipating manufacturers npms the msa directed each settling state to enact legislation that would require an npm to make deposits into an escrow account to satisfy any judgments that a particular state might bring against the npm in that particular state these statutes required an npm to make annual deposits into state escrow accounts for each state where the npm sold its tobacco prod- ucts the escrow payment amounts were based on each com- pany’s sales in the respective state the exclusive manufacturing and distribution agreement states in its recitals whereas manufacturers of cigarettes sold in the united_states are obligated under the laws of various u s states to either i join the msa or ii to establish and contribute funds to designated escrow accounts which funds are intended to be made available for the settlement of tobacco-related litigation that may be brought against such cigarette manufacturers by authorities in those u s states because protabaco manufactured cigarettes that were sold in the united_states it had an obligation to either join the msa or contribute to the npm escrow accounts of which it chose the latter protabaco’s name was on the npm escrow accounts but vibo made the account contributions once protabaco chose the npm route there was no obligation to later join the msa the npm escrow statutes as originally enacted by the set- tling states contained an unintended loophole that gave npms an unfair competitive advantage over tpms partici- pating in the msa to close this statutory loophole in late the naag adopted a resolution supporting allocable share legislation which made the passage of such corrective legislation its number one legislative effort in on date vibo submitted to the naag its application to join the msa in a federal antitrust action vibo sued the settling states the opms and other spms in the matter of 669_f3d_675 6th cir in its complaint vibo alleged that the msa violated its constitutional rights and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner imposed an unreasonable restraint on trade in violation of antitrust laws and that it was fraudulently induced by the settling states to join the msa vibo’s claims were dismissed and judgment was entered in favor of the defendants vibo further alleged that the settling states’ amendment of their escrow statutes made it increasingly difficult for vibo to continue in business under the obligation of making npm contributions vibo also stated that it came to understand that the only effective means to reach the vast majority of the national cigarette market was to join the msa because most retail chains wanted the liability release afforded by the msa to participating manufacturers and refused to carry vibo products without it that complaint was verified by j ronald denman vibo’s vice president and general counsel the exclusive manufacturing and distribution agreement petitioner signed states vibo has agreed to make a consid- erable long term investment wherein it has obligated itself to make payments to the states in order that it may become a signatory to the msa with the expectation of gaining a considerable increase in market share for the vibo cigarettes iv entering into the msa before vibo entered into the msa it fulfilled all of the npm escrow statute deposit requirements on date effective as of date petitioner executed the msa on behalf of vibo the first paragraph of the msa execution statement which petitioner signed under oath states the undersigned authorized representative hereby executes the msa as amended hereafter agreement on behalf of vibo thereby becoming an spm vibo and its authorized rep- resentatives agree to be bound by such agreement and to fulfill all the obligations of a participating manufacturer under the agreement including but not limited to making all payments that it would have been obligated to make had it been a signatory as of the msa execution date as the msa was originally drafted only a tpm could enter the msa as a participating manufacturer the msa was later amended by amendment to allow the exclusive importer of cigarettes manufactured by another person out- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports side the united_states to enter the msa vibo’s application to join the msa was submitted on that basis by signing and executing amendment petitioner agreed and acknowl- edged that vibo was liable to make the msa payments on its cigarettes regardless of the identity of their manufacturer if an npm joined the msa it would become an spm and be subject_to the msa obligations of an spm and a partici- pating manufacturer if an npm joined the msa more than days after its execution as vibo did it was required to make payments to the states that it would have been obligated to make had it joined the msa in date prior obligation and make annual payments going for- ward based on the company’s national market share current obligation once a party becomes a signatory to the msa it no longer has an npm escrow statute deposit obligation under a settling state’s npm escrow statute according to the general tobacco adherence agreement vibo was required to make prior obligation payments based on the amount of federal excise_taxes that it had paid for cigarettes from date through date vibo was required to make these payments in annual install- ments from through after application of all of the npm escrow account amounts and other credits the net unpaid prior obligations totaled dollar_figure as of date vibo was required to make current obligation payments for all obligations arising from its market share of cigarettes it sold for the period july through date and for all post-2004 sales vibo’s current obligations were pay- able on april of the year following the year in which fed- eral excise_taxes were collected on its cigarettes vibo’s current obligation amount due on date totaled dollar_figure the general tobacco adherence agreement spells out that vibo is the only party with msa payment obligations nothing in the msa documents places this pay- ment obligation on protabaco protabaco was not a signatory the general tobacco adherence agreement required vibo to make quar- terly payments into escrow towards its current obligations based upon a fixed amount per cigarette these quarterly payments were held by suntrust bank in miami which would then transfer those funds to the citibank escrow account on the following april verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner to this agreement the msa execution statement or amend- ment vibo had a strong economic incentive to make its prior and current obligation payments into the msa escrow account if vibo failed to make those payments vibo’s cigarette brands would end up delisted and retailers would not stock their shelves with those brands v vibo’s deductions a cost_of_goods_sold deductions on its form_1120s vibo deducted dollar_figure of its msa payment obligations both prior and current obliga- tions as part of its cost_of_goods_sold none of this amount was actually paid into the msa escrow account in on its form_1120s vibo deducted dollar_figure of its msa current obligation as part of its cost_of_goods_sold in vibo paid dollar_figure of its msa current obligation b interest_deduction on its form_1120s vibo deducted dollar_figure as interest this represented interest accrued on and made part of vibo’s prior obligation for july through date the interest amount was calculated by and confirmed in the letter drafted by pricewaterhouse coopers pwc the internal auditor under the terms of the msa no part of the dollar_figure was paid in but this amount was paid on date the pwc letter did not calculate or confirm an interest amount attributable to the prior obligation owed for the period date through date c other deduction on its form_1120s vibo deducted dollar_figure under other deductions and it was specifically labeled msa obligation-paid no part of that dollar_figure was paid in verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 petitioner has not argued that respondent bears the burden_of_proof with respect to the issues discussed below ii the danielson_rule a danielson applies when a taxpayer casts a transaction in a certain form the commissioner may bind the taxpayer to that form for tax purposes see 378_f2d_771 3d cir vacating and remanding 44_tc_549 the danielson_rule is a parol evidence rule applicable in federal tax controversies id pincite under the danielson_rule as adopted by the court_of_appeals for the third circuit a party can challenge the tax consequences of his agreement as con- strued by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc id pincite the court_of_appeals for the eleventh circuit to which an appeal in the instant case would lie see sec_7482 has accepted the danielson_rule see 168_f3d_1279 11th cir aff ’g tcmemo_1997_386 730_f2d_718 11th cir accordingly if the danielson_rule applies we will follow it 54_tc_742 aff ’d 445_f2d_985 10th cir petitioner’s pretrial memorandum challenged the applica- tion of danielson on brief however he agreed that the danielson_rule applies to the msa documents verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner b msa documents although the parties agree that danielson applies to the msa documents they appear to disagree over which docu- ments that term covers the only disagreement appears to be whether the msa execution statement should be included because petitioner had to sign the msa execution statement to join the msa we find the execution statement to be an integral piece of the msa documents accordingly we will use the term msa documents to refer collectively to the fol- lowing documents the msa amendment the msa execu- tion statement the exclusive manufacturing and distribution agreement and the general tobacco adherence agreement c arguments respondent contends vibo voluntarily entered into the settlement with the settling states and should be bound by the msa documents consequently respondent argues the regulations prohibit vibo from deducting the msa payment obligations until it actually makes the payments petitioner contends that protabaco was the manufacturer participating in the msa because all the documents refer to vibo as the importer and distributor not the manufacturer and to protabaco as the manufacturer consequently peti- tioner argues vibo was simply assuming protabaco’s msa payment obligations as a cost of purchasing cigarettes and the code allows vibo to deduct the msa payment obligations as an ordinary and necessary business_expense or cost_of_goods_sold before we can decide the tax consequences resulting under the msa documents we must discern the operative effect of the documents under danielson we begin by determining respondent’s pretrial memorandum states the msa settlement doc- uments include the msa amendment no to the msa the general to- bacco adherence agreement the exclusive manufacturing and distribu- tion agreement and the msa execution statement however petitioner’s brief states petitioner concedes and agrees only that the court apply danielson and give effect to the clear and unambiguous terms of the ‘msa documents’ as defined herein petitioner then defines the msa documents to include the msa amendment the exclusive manufacturing and dis- tribution agreement and the general tobacco adherence agreement the only difference between the two parties is with regard to the msa execu- tion statement verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports vibo’s status under the msa vis-a-vis its relationship to protabaco iii tpm spm and participating manufacturer a tobacco product manufacturer the msa defines a tobacco product manufacturer tpm as an entity that after the msa execution date directly and not exclusively through any affiliate manufactures cigarettes anywhere that such manufacturer intends to be sold in the states including cigarettes intended to be sold in the states through an importer is the first purchaser anywhere for resale in the states of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the states or becomes a successor of an entity described in subsection or above amendment no to the msa provides in addition and in consideration for the above vibo shall be considered to be a tpm and a participating manufacturer and protabaco shall not be considered to be a tpm petitioner contends that vibo was not a tpm under the original draft of the msa and only tpms were allowed to enter the msa the parties agree vibo was not an actual manufacturer or fabricator of any cigarettes during the rel- evant periods however amendment classifies vibo as a tpm and explicitly allows the exclusive importer of foreign cigarettes to enter the msa on brief petitioner quoted portions of section a and of amendment to support his argument that vibo is not a tpm that section states in part that vibo agrees and acknowledges that it is the sole importer and distributor in the united_states of all cigarettes manufactured by protabaco and that protabaco is the sole manufacturer of any cigarettes owned or licensed by vibo or protabaco how- ever petitioner failed to include the portions of that section that cuts against his argument both parts end with the phrase subject_to the terms of this amendment this phrase is important because as quoted above the amend- ment provides in section b that vibo shall be considered to be a tpm and a participating manufacturer and protabaco shall not be considered to be a tpm verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner petitioner also points to section d of amendment to support his argument that vibo is not a tpm section d states if vibo creates or acquires its own manufac- turing facility it shall assume all responsibilities as the tpm of such cigarettes under the msa petitioner interprets this statement to mean that vibo will be consid- ered a tpm only if it creates or acquires its own manufac- turing facilities we disagree we interpret the statement to mean that if vibo creates or acquires its own manufacturing_facility vibo will be considered the tpm of the cigarettes manufactured at the new facility the statement is not rel- evant to vibo’s tpm status with respect to the cigarettes protabaco manufactured finally petitioner also relies on provisions in the exclusive manufacturing and distribution agreement to show that vibo was not a manufacturer first petitioner points to the recitals which describe vibo as an importer and dis- tributor second he cites a portion of the agreement in which vibo appoints protabaco as its exclusive manufacturer and protabaco appoints vibo as its exclusive importer how- ever as we noted above under amendment an exclusive importer vibo of cigarettes fabricated by another party protabaco outside the united_states could apply to partici- pate in the msa vibo’s application to join the msa was in fact submitted on that basis accordingly we are not per- suaded that vibo was incapable of being a tpm under the msa merely because it did not actually manufacture ciga- rettes we find that vibo was a tpm under the msa as it contractually agreed and as the msa permits by amend- ment the three recitals as quoted on brief are as follows whereas protabaco has engaged in the business of manufacturing to- bacco products emphasis added whereas vibo is a n importer and distributer of ciga- rettes emphasis added whereas protabaco presently manufactures vibo’s cigarettes and vibo purchases such cigarettes for distribution in the united_states emphasis added verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports b legal fiction petitioner contends that vibo’s position as a tpm is illu- sory because amendment deems vibo a tpm merely to allow vibo to assume protabaco’s msa payment obligation if amendment had not deemed vibo a tpm then vibo could not have joined the msa petitioner argues that vibo’s tpm status is a legal fiction and that vibo has actually agreed to make the msa payments for protabaco as part of vibo’s pur- chase price for cigarettes we reject petitioner’s contention for two reasons first protabaco did not sign any of the msa documents except for the exclusive manufacturing and distribution agreement which merely appointed protabaco as vibo’s exclusive manu- facturer second as discussed infra vibo obligated itself under the msa for its own liabilities protabaco had no msa liability for vibo to assume c subsequent participating manufacturer and participat- ing manufacturer respondent contends that vibo not only became a tpm by entering the msa but it also became an spm and a partici- pating manufacturer as defined by the msa’s terms we agree the first paragraph of the msa execution statement provides the undersigned authorized representative hereby executes the msa as amended hereafter agreement on behalf of vibo thereby becoming a subsequent participating manufacturer vibo and its authorized representatives agree to be bound by such agreement and to fulfill all the obligations of a participating manu- facturer under the agreement including but not limited to making all payments that it would have been obligated to make had it been a signa- tory as of the msa execution date emphasis added petitioner as president of vibo signed this statement under oath also amendment specifically states vibo shall be considered to be a participating manufacturer the msa defines a participating manufacturer as a tpm that is or becomes a signatory to the msa provided that in the case of a tpm that is not an opm eg in vibo’s case that tpm is bound by the msa in all settling states in which the msa binds opms and in the case of a tpm that signs the msa after the msa execution date eg also verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner in vibo’s case that tpm within a reasonable_time after signing the msa makes any payments that it would have been obligated to make in the intervening period had it been a signatory as of the msa execution date by signing the msa execution statement vibo agreed to be bound by the msa and fulfill all the obligations of a participating manufacturer under the agreement the msa binds vibo in each settling state in which it binds the opms therefore vibo satisfies the first requirement vibo signed the msa after the msa execution date of date and made its first prior obligation installment_payment in in accordance with the general tobacco adherence agreement therefore vibo also satisfies the second requirement the msa generally defines an spm as a tpm that is a participating manufacturer and is a signatory to the msa as we noted above vibo has satisfied both of these requirements as well the general tobacco adherence agreement and the exclu- sive manufacturing and distribution agreement further dem- onstrate that vibo obligated itself under the msa as an spm although we do not accord whereas clause recitals the weight of operative terms in an agreement they can aid interpretation of that agreement see eg 71_f3d_413 d c cir i t is standard contract law that a whereas clause while sometimes useful as an aid to interpretation ‘cannot create any right beyond those arising from the operative terms of the document ’ quoting 761_f2d_93 2d cir in relevant part the general tobacco adherence agree- ment states whereas vibo wishes to become an spm under the msa and filed its application therefor also in relevant part the exclusive manufacturing states whereas vibo has agreed to make a considerable long term investment wherein it has obligated itself as an spm in order that it may become a signatory to the msa distribution agreement and accordingly we find that vibo contractually obligated itself as an spm and participating manufacturer and had the rights and obligations commensurate with that designation verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports having determined vibo’s status as a tpm an spm and a participating manufacturer under the msa documents we next address petitioner’s assumption of liability argument iv assumption of liability a arguments petitioner contends that vibo entered into the msa at protabaco’s request to make the msa payments on behalf of protabaco as part of vibo’s purchase_price for cigarettes respondent argues that protabaco had no liability under the msa so vibo could not assume its liability b whether protabaco has msa liability to assume pre-msa arrangement petitioner argues that protabaco was liable for the msa payments because state laws required protabaco to either join the msa or contribute to the npm escrow accounts protabaco’s name was on the npm escrow accounts but vibo made the account contributions petitioner argues this as evi- dence of an ongoing assumption of liability arrangement we agree that protabaco had an obligation to either join the msa or contribute to the npm escrow accounts of which it chose the latter we also agree that vibo made the con- tributions to the npm escrow accounts however that does not mean protabaco continued to be the liable party after vibo entered into the msa once protabaco chose the npm route it had no obligation to later join the msa as we will discuss we are not convinced that protabaco forced vibo to join the msa we find that vibo entered into the msa volun- tarily while it may have been possible for protabaco to settle with the settling states and then pass on the msa costs to vibo in the form of increased prices that did not happen petitioner must be taxed in accordance with the transaction he and vibo consummated not a transaction he might have consummated but did not see 417_us_134 w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner not and may not enjoy the benefit of some other route he might have chosen to follow but did not citation omitted moreover nothing in the msa documents creates any protabaco liability that vibo could assume as discussed supra the msa documents clearly show that vibo obligated itself to make the msa payments by signing and executing amendment petitioner agreed that vibo alone was liable for the msa payments on its cigarettes regardless of the identity of the manufacturer therefore we find that protabaco had no liability under the msa for vibo to assume petitioner cites the general tobacco adherence agreement as further evidence that vibo assumed protabaco’s liability under that agreement vibo received credit against its msa payment obligations for a portion of the npm escrow pay- ments it made on behalf of protabaco petitioner argues that this simply bridges the gap to continue the prior arrange- ment under which vibo paid protabaco’s obligations petitioner’s argument does not convince us that vibo assumed protabaco’s liability under the msa if a tpm joined the msa more than days after the msa execution date as vibo did it was required to make payments- known as the prior obligation-to the states that it would have been obligated to make had it joined the msa in date because the prior obligation relates to the same cigarettes for which vibo made the npm payments in those earlier years and the effect of the payments to both the msa and npm escrow accounts was the same it makes sense economically that vibo would receive credit for its npm escrow contributions nothing about the credit gives rise to the legal effect of an assumption-of-liability arrange- ment moreover the general tobacco adherence agreement makes clear that vibo alone is obligated to make the msa payments-both prior and current nothing in the agreement see amend sec a vibo shall be responsible for all payments under the msa for all ciga- rettes manufactured by protabaco as well as all cigarettes sold under any brand name that is or has been or will be owned or li- censed by vibo regardless of the identity of the manufac- turer including cigarettes sold prior to the date of this amendment verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports suggests that vibo agreed to undertake those obligations as part of its purchase of cigarettes from protabaco protabaco was not even a signatory to that agreement amendment or the msa execution statement on these facts we find that vibo did not assume protabaco’s msa payment obligations as part of its purchase of cigarettes rather vibo’s liability arose when it contractually agreed with the settling states to be obligated under the msa quarterly report requirement the exclusive manufacturing and distribution agreement requires vibo to provide reports to protabaco regarding its payment of current msa obligations and its ability to make future payments petitioner argues that this arrangement indicates an assumption-of-liability arrangement between vibo and protabaco we disagree because other plausible explanations for the reporting requirement exist protabaco has an interest in vibo’s ability to meet its msa obligations regardless of whether vibo assumed protabaco’s liability if vibo failed to make the necessary msa payments vibo’s cigarette brands would end up delisted and retailers would not stock their shelves with those brands therefore protabaco had a vested interest in ensuring that vibo could make its msa payments because nonpayment could lead to vibo’s importing fewer or no cigarettes from protabaco reason for entering into the msa petitioner contends that vibo entered into the msa on behalf of protabaco at protabaco’s request however the evi- dence indicates that financial considerations led vibo to enter into the msa voluntarily the npm escrow statutes as originally enacted by the set- tling states contained an unintended loophole that gave npms an unfair competitive advantage over tpms partici- pating in the msa congress closed the loophole in and vibo submitted its application that year under the heading msa obligations the agreement states vibo agrees to provide protabaco with i a quarterly report setting forth in de- tail the amount necessary for vibo to have available to make its msa payments due each quarter and ii documentation reflecting vibo’s quarterly deposit requirements pursuant to its msa adherence agreement verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner the exclusive manufacturing and distribution agreement petitioner signed states vibo has agreed to make a consid- erable long term investment wherein it has obligated itself to make payments to the states in order that it may become a signatory to the msa with the expectation of gaining a considerable increase in market share for the vibo cigarettes emphasis added in a federal antitrust action vibo filed a verified amended complaint arguing that the settling states’ amendment of their escrow statutes made it increasingly difficult for vibo to continue in business under the obligation of making npm contributions the complaint also stated that vibo came to understand that the only effective means to reach the national cigarette market was to join the msa because most retail chains wanted the liability release afforded by the msa to participating manufacturers and refused to carry vibo products without it vibo’s vice president and general counsel mr denman verified the complaint on cross-examination before this court mr denman testi- fied that the statements in the complaint were accurate but that vibo ultimately entered because protabaco gave vibo no alternative this testimony without more does not outweigh the evidence that vibo vol- untarily entered into the msa after carefully considering the financial impact of its decision into the msa petitioner did not offer testimony from any protabaco rep- resentatives to corroborate mr denman’s statements the failure to call a representative of protabaco at trial gives rise to the adverse inference that had such a witness been pro- duced his or her testimony would not support petitioner’s contentions see 6_tc_1158 aff ’d 162_f2d_513 10th cir vibo had significant business reasons for joining the msa and mr denman’s self-serving testimony alone does not convince us that protabaco forced vibo to join see 137_tc_46 we need not accept the taxpayer’s self-serving testimony when the tax- payer fails to present corroborative evidence 87_tc_74 verified amended complaint pincite 594_fsupp2d_758 w d ky aff ’d 669_f3d_675 6th cir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports accordingly we reject petitioner’s argument that vibo entered into the msa at protabaco’s request v deductions a the law sec_162 allows taxpayers to deduct all ordinary and necessary business_expenses they pay or incur during the taxable_year in carrying on any trade_or_business sec_461 provides that any deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income during the years at issue vibo was an accrual_method tax- payer under the accrual_method of accounting taxpayers record liabilities as they are incurred a taxpayer incurs a liability in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 income_tax regs see sec_461 conditions and together compose what is known as the all_events_test sec_461 sec_461 modifies the all_events_test providing that the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs therefore we must first determine if and when economic_performance occurred if petitioner failed to satisfy the economic perform- ance requirement we need not address the all_events_test b economic_performance sec_461 determines the timing of economic_performance according to the source of the liability the par- ties disagree over the source of the msa payment obligation petitioner argues that the obligation arose from the provision of property to vibo from another person protabaco and therefore economic_performance occurred as protabaco pro- vided cigarettes to vibo see sec_461 respondent argues that vibo was required to make the msa payments to a qualified_settlement_fund qsf and therefore economic_performance does not occur until vibo actually makes the payments see sec_468b for purposes of sec_461 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner economic_performance shall be deemed to occur as qualified payments are made by the taxpayer to a designated settle- ment fund sec_1_468b-3 income_tax regs property provided to vibo as stated above we are not convinced that vibo made the msa payments on behalf of protabaco as a cost of purchasing manufactured cigarettes therefore we do not apply sec_461 because it determines the timing of economic_performance only when the liability arises from services or property provided to the taxpayer petitioner argues that although a qsf received vibo’s pay- ments and despite sec_468b we should focus our inquiry on what the payment was for and not necessarily to whom it was made in his view the qsf is nothing more than a straw_man petitioner relies on two items to make his argument priv ltr rul date which ignored the fact that a taxpayer was making payments to a qsf and ies indus inc v united_states 253_f3d_350 8th cir a private_letter_ruling plr can be relied upon only by the taxpayer to whom the ruling is addressed however rulings do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 369_us_672 the internal_revenue_service limited its ruling in priv ltr rul to the specific facts and cir- cumstances of that case and the facts in that ruling bear no resemblance to the facts before this court accordingly priv ltr rul has no value in this proceeding petitioner cites ies indus as an example of an accrual basis taxpayer properly deducting a payment to the govern- ment when accrued and not when paid because the payment was deemed to be for the provision of services however ies indus is distinguishable from this case in ies indus the payment obligation arose out of the provision of services to the taxpayer the u s government provided uranium enrichment services to the taxpayer the taxpayer then made payments into a fund for the decon- tamination and decommissioning of uranium enrichment plants the extent of the taxpayer’s use of the uranium verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports enrichment services determined the amounts of the pay- ments petitioner equates the payments in ies indus with the payments here because both arose from the taxpayers’ receipt of services or property petitioner argues that the msa payment obligations arose out of protabaco’s provision of cigarettes to vibo and ies’ obligations arose out of the government’s provision of uranium enrichment services to ies sec_461 fixes the timing of economic_performance for liabilities arising from the provision of both services and property thus petitioner argues that we should find ies indus instructive on why economic_performance occurred here when vibo received the cigarettes we do not agree in ies indus the taxpayer’s obligation depended on the amount of uranium enrichment services the taxpayer received the u s government provided the services and assessed payment obligations based on the extent of the serv- ices ies used here the msa calculated a current obligation based on vibo’s share of the cigarette market not the number of cigarettes vibo received similarly the msa cal- culated a prior obligation based on the federal excise_taxes that vibo had paid for cigarettes sold in the u s before joining the msa protabaco could have provided an infinite number of cigarettes to vibo but without subsequent sales vibo would have owed nothing to the msa the facts in ies indus also differ from those here in that ies was not making payments into a qsf the code and the regulations contain specific rules for determining the timing of economic_performance for pay- ments made to qsfs we discuss the effect of those rules below qualified_settlement_fund the parties have stipulated that the msa escrow account is a qsf for federal tax purposes sec_1_468b-3 income_tax regs provides that economic_performance occurs with respect to a liability described in sec_1 468b- c to the extent the transferor makes a transfer to a qsf to resolve or satisfy the liability sec_1_468b-1 income_tax regs describes several types of liabilities for which a qsf can be established including verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner those arising out of tort breach of contract or violation of law tort breach of contract or violation of law respondent argues that vibo’s msa payment obligation arose out of claims asserting liability for tort breach of con- tract or violation of law and that sec_1_468b-1 income_tax regs should accordingly apply petitioner dis- agrees because vibo has not engaged in tortious conduct and has never been sued for injuries with respect to its tobacco_products by the attorney_general of any state that is a party to the msa petitioner’s argument fails because nothing in the regulation requires a claim to have been brought against vibo specifically it simply requires that the fund be estab- lished for the satisfaction of claims that may result from an event that has occurred and given rise to a claim asserting liability arising out of tort or violation of law the msa was made by the settling states’ representatives and the participating manufacturers to settle and resolve with finality all released claims against the participating manufacturers and related entities as set forth therein the very first recital of the msa states that more than states have commenced litigation asserting various claims for monetary equitable and injunctive relief against certain tpms and others as defendants the second recital explains that those states sought to obtain equitable relief and damages under state laws including consumer protec- tion and or antitrust laws the final recital says the settling states and the participating manufacturers wish to avoid the further expense and burden of continued litigation and have agreed to settle their respective lawsuits and potential claims the msa further states that in consideration of the payments made by the participating manufacturers and the release and discharge of all claims by the settling states the parties enter into and memorialize the agreement section xviii d of the msa titled payments in settle- ment provides as follows all payments to be made by the participating manufacturers pursuant to this agreement are in settlement of all of the settling states’ anti- trust consumer protection common_law negligence statutory common_law and equitable claims for monetary restitutionary equitable and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports injunctive relief alleged by the settling states with respect to the year of payment or earlier years emphasis added under danielson we must give great weight to the explicit and unambiguous terms of the msa documents in deter- mining the tax consequences of this arrangement the explicit and unambiguous terms of the msa documents indicate that the fund was established to satisfy claims that may result from an event that has occurred and given rise to a claim asserting liability arising out of tort or violation of law consequently under sec_1_468b-3 income_tax regs economic_performance with respect to the msa obligation could not occur until vibo transferred funds to the qsf c cost_of_goods_sold deductions on its form_1120s vibo deducted dollar_figure of its msa payment obligations-both prior and current-as part of its cost_of_goods_sold none of this amount was actually paid into the qsf in so economic_performance did not occur thus petitioner improperly deducted the expenses and we sustain respondent’s disallowance of this deduction on its form_1120s vibo deducted dollar_figure of its msa current obligation as part of its cost_of_goods_sold in vibo paid dollar_figure of its msa current obligation therefore only dollar_figure of its deduction was proper d interest deductions petitioner argues that vibo is entitled to deduct all interest that accrued on the msa liabilities petitioner specifically argues for two interest deductions the dollar_figure claimed on vibo’s form_1120s and an additional dollar_figure deduction for interest that accrued on the prior obligation but was included in the principal portion of the prior obliga- tion under the general tobacco adherence agreement petitioner argues that sec_461 does not specifi- cally address interest so sec_461 labeled other items controls sec_461 provides that in the case of any other liability not addressed in sec_461 economic_performance occurs at the time determined under the regulations petitioner then cites sec_1_461-4 income_tax regs which states in the case of interest eco- nomic performance occurs as the interest cost economically verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner accrues in accordance with the principles of relevant provi- sions in the code claimed interest_deduction on its form_1120s vibo deducted dollar_figure as interest accrued on its unpaid prior obligation for july through date respondent determined that vibo deducted the expense prematurely and denied the deduction the issue here is whether economic_performance occurred with respect to vibo’s accrued interest on the prior obligation by the time vibo deducted it on its return petitioner argues that it did and cites sec_1_461-4 income_tax regs which provides that economic_performance occurs for interest as the interest cost economically accrues however sec_468b provides that economic_performance occurs for obligations to a qsf when the taxpayer makes the pay- ments the expense vibo deducted here was both interest and an obligation to a qsf so we must determine which of the conflicting rules applies we hold that sec_468b controls the timing of economic_performance for all obliga- tions to a qsf including interest congress and the treasury acting on congress’ instruc- tion have provided comprehensive rules concerning tax- payers’ payments to settlement funds those rules prevail over more general rules that might otherwise govern the pay- ments see 353_us_222 285_us_204 specific terms prevail over the general in the same or another statute which otherwise might be controlling under the specialized rules economic_performance occurs with respect to payments made to a settlement fund when the taxpayer makes the payments the rules do not differentiate between interest and principal and we accordingly afford them equal treatment vibo did not make the interest payment on the prior obligation until and thus his deduction was premature accordingly we sustain respondent’s denial new additional interest_deduction petitioner raised a new argument on brief he argues that vibo is entitled to an additional interest_deduction of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie united_states tax_court reports dollar_figure he claims that figure represents the amount of accrued interest included in the dollar_figure prior obligation owed through date petitioner claims that pwc the internal auditor determined the interest amount but he has failed to produce any evidence to support this claim the record contains a letter from pwc but the letter does not support petitioner’s contention the letter includes the dollar_figure interest calculation on the current obligation but it does not mention anything about accrued interest on the prior obligation petitioner has provided no evidence that the initial prior obligation included any accrued interest because the record is devoid of any such evidence petitioner raises this new issue untimely accordingly we follow our well-settled rule that issues raised for the first time on brief will not be considered when doing so would prevent the opposing party from presenting evidence that might have been presented if the issue had been timely raised 96_tc_858 aff ’d 959_f2d_16 2d cir e other deduction on its form_1120s vibo deducted dollar_figure under other deductions for msa obligations that dollar_figure was part of the current obligation vibo deducted in but did not pay in accordance with our findings above the dollar_figure is not deductible for because vibo did not actually make the payments vi petitioner’s individual income_tax adjustment sec_1366 provides generally that income losses deductions and credits are passed through pro_rata to share- holders on their individual income_tax returns as a result of the above findings certain adjustments must be made to petitioner’s and form sec_1040 petitioner restricted his arguments to tax consequences at the s_corporation level he did not argue that the determina- tions would still be in error in the event we found economic_performance occurred at the time payment was made into the qsf because respondent’s determinations in the notice verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie suriel v commissioner of deficiency are presumed correct and petitioner did not prove they were in error we sustain those determinations in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related sec_6662 penalty under f because respondent’s determinations have been sustained pursuant to the amendment to answer filed with this court on date peti- tioner’s taxable_income for the tax_year also shall be increased by an additional dollar_figure resulting in an increase to the deficiency of dollar_figure for petitioner’s taxable_year verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb suriel jamie
